DETAILED ACTION
This is final office action on the merits in response to the application filed on 06/23/2021. 
Claims 1-17 are currently pending and have been examined.
Claims 18-26 have been elected by the applicant and withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Rejection under 35 U.S.C. 101:
101 rejection have been withdrawn based on applicant’s amendment and argument.
Rejection under 35 U.S.C. 103:
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant asserts that Dantu does not teach authentication message. The examiner respectfully disagrees. Dantu further discloses “Other modifications may or may not be made to the transaction request data by the organizer, in other embodiments, to generate an authentication request data therefrom, which is suitable to be transmitted to the payment network” in Par.[0025]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-10, 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lakka et al. (US 20190108515 A1; hereinafter, "Lakka"), and further in view of Dantu et al. (US 20160012398 A1; hereinafter, "Dantu") and Evans et al. (US 20140279474 A1; hereinafter, " Evans").
With respect to claim 1, 9 and 17:
Lakka teaches:
receiving, by the issuer authentication system from the merchant system, a single authentication request message to conduct a […] transactions between a user of a portable financial device and […], the single authentication request message comprising […], […] merchant identifiers, and transaction data for […]. (A merchant server plug-in (MPI) 114 associated with the merchant 106 is configured to compile an authentication request (AReq) for the transaction. The MPI 114 is configured to then transmit the AReq, via path 116, to a directory server 118 included in the system 100. The directory server 118 is configured to then provide, for example, the AReq, with the account number, the DSN, the log amount, and the truncated hash of the merchant ID, via path 122, to an access control server (ACS) 124 of the system 100. The ACS 124 is a server operated by the issuer 104, or on behalf of the issuer 104. The computing device 108 may include, for example, a tablet, a smartphone, a laptop, a desktop, or other device, which enables the consumer 102 to interact and/or communicate with the one or more merchants (e.g., via websites and/or network-based applications provided by the merchants, etc.). See at least Paragraph [0015] [0024] [0029] [0049]-[0061])
in response to receiving the single authentication request message, authenticating, by the issuer authentication system, the user by verifying an identity of the user
[… ]generating, by the issuer authentication system, a single authentication response message comprising [… ] authentication codes, each authentication code […] of authentication codes corresponding to a merchant […]. (the ACS 124 is configured to then generate the IAV based on a key(s) shared with the issuer 104, a cryptographic technique (e.g., a keyed hash (HMAC) function, etc.), and one or more of the account number, the DSN, the log amount, and the truncated hash of the merchant ID, or other data, etc. In this manner, for example, the IAV is specific to the consumer 102, the merchant 106 and also the transaction (e.g., by the log amount, etc.). See at least Paragraph [0030] [0049]-[0061])
communicating, by the issuer authentication system, the single authentication response message to the merchant system to trigger the merchant system to […] process each transaction [….]. (The ACS 124 is configured to then transmit the IAV to the directory server 118, again, via path 122, as an authentication response (ARes). In this example, the directory server 118 may be configured to then receive the ARes from the ACS 124 and transmit the ARes to the merchant 106. The merchant 106 is configured to then transmit the authorization request to acquirer 132, via path 134. The acquirer 132, in turn, is configured to transmit the authorization request to payment network 136, via path 138. See at least Paragraph [0031]-[0032] [0035] [0049]-[0061])
Lakka does not teach the following limitation, however, Dantu teaches:
request message comprising an aggregation identifier in one or more fields of the authentication request message to identify the single authentication request message as an aggregation authentication message; detecting, by the issuer authentication system, the aggregation identifier in the single authentication request message; in response to detecting the aggregation identifier,[…]. (In another example, the organizer 104 may further include an aggregation indicator in the authorization request data, indicating the transaction to be completed is associated with an organizer 104 of a social venture, rather than a traditional merchant. In one example, a consumer, John Smith, completes a purchase for $8.00 with one of the member merchants 102, and then completes an $11.30 purchase with another one of the member merchants 102, and further completes a $7.50 transaction with a third member merchant 102. As part of the settlement of the transactions, the payment service provider 108 and/or the issuer 110 notes different authorization requests, which were flagged as having an aggregation indicator. See at least Paragraph [0025]-[0032])
single authentication request for a plurality of transaction and merchant identifier; single authentication response for plurality of transaction. (As part of the settlement of the transactions, the payment service provider 108 and/or the issuer 110 notes different authorization requests, which were flagged as having an aggregation indicator. With further reference to the Smith example, the issuer 110 may have received three separate authorization requests (i.e., the $8.00 transaction, $11.30 transaction, and the $7.50 transaction) and consistent with typical payment network operation, expects three separate transactions to be settled. Because the authorization request data is flagged with an aggregation indicator, or are now flagged at settlement, the issuer 110 understands that multiple transactions to the organizer 104 may be aggregated to a single transaction, having a value of $26.80. It may then search for multiple 
Lakka discloses a method to perform electronic transactions. Dantu discloses a method to perform multiple electronic transactions at once. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as discloses by Lakka with the feature of authenticating multiple transaction in a single authentication request as disclosed by Dantu to facilitate convenient payment process as suggested by Dantu in Para. [0011]. 

Lakka in view of Dantu does not teach generating a separate authorization request message for each transaction of the plurality of transactions. However, Evans teaches generating a separate authorization request message for each transaction of the plurality of transactions. (For example, a single multiple payment authorization request message may include a first processing code indicating that a part of a purchase transaction is associated with a SNAP account, a first unique identifier (e.g., FNS number) of the merchant, and one or more codes of products to be purchased using a SNAP account. The single request message may also include a second processing code that a part of a purchase transaction is associated with a TANF account, a second unique identifier of the merchant, and one or more codes of products to be purchased using a SNAP account. The MPOC server may route the portion of the transaction corresponding to the SNAP account to the SNAP account issuer processor and the portion of 
Lakka in view of Dantu discloses a system to generate one single authentication and authorization message for a plurality of transactions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Lakka in view of Dantu with the feature of generating separate authorization messages for each transactions as taught by Evans to intelligently route payments to appropriate issuer processor for approval.

In addition with respect to “to trigger the merchant system to separately process each transaction of the plurality of transaction by generating a separate authorization request message for each transaction of the plurality of transactions” is intended use of the device and does not limit the scope of the claims. It has been held language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
Claim 9, a system with the same scope as claim 1, is rejected.
Claim 17, a non-transitory computer readable medium with the same scope as claim 1, is rejected.
With respect to claim 3 and 12:
Lakka further teaches wherein the merchant system comprises a merchant plug-in configured to communicate with the issuer authentication system. (The MPI 114 is configured to then transmit the AReq, via path 116, to a directory server 118. See at least Paragraph [0024])

With respect to claim 4 and 13:
Lakka further teaches wherein the merchant plug-in is configured to communicate with the issuer authentication system via at least one Application Programming Interface (API). (In particular, as indicated by the dotted paths in FIG. 1, the ACS 124 may be configured to respond with the ARes to the directory server 118, along path 126, where the ARes further includes a challenge indicator (e.g., a network address to be called by the merchant 106, etc.). In this example, the directory server 118 may be configured to then receive the ARes from the ACS 124 and transmit the ARes to the merchant 106 (via the MPI 114 or 3DS server, etc.), via path 128. The interaction generally includes the presentation of a challenge question (e.g., Enter Your Personal Code, etc.), whereupon the consumer 102 provides a response, via path 130. See at least Paragraph [0032])
Claim 13, a system with the same scope as claim 4, is rejected.
With respect to claim 5 and 14:
Lakka further teaches wherein the merchant plug-in is configured to communicate with the issuer authentication system via at least one Application Programming Interface (API). (a merchant server plug-in (MPI) 114 associated with the merchant 106 is configured to compile an authentication request (AReq) for the transaction. The MPI 114 is configured to then transmit the AReq, via path 116, to a directory server 118 included in the system 100. The directory server 118 is configured to then provide, for example, the AReq, with the account number, the DSN, the log amount, and the truncated hash of the merchant ID, via path 122, to 
Claim 14, a system with the same scope as claim 5, is rejected.
With respect to claim 6 and 15:
Lakka further teaches wherein the merchant system is controlled by an aggregator merchant, and wherein the merchant system is in communication with a plurality of other merchant systems associated with the plurality of merchants. (In the exemplary embodiment, method 300 is directed to a social venture, which includes multiple member merchants. Often before the start of the social venture, the organizer 104 determines a social venture period, during which it will accept transactions from the member merchants. See at least Paragraph [0032])
Claim 15, a system with the same scope as claim 6, is rejected.
With respect to claim 7 and 16:
Lakka further teaches further comprising prompting a user for a single authentication for the plurality of transactions. (In particular, as indicated by the dotted paths in FIG. 1, the ACS 124 may be configured to respond with the ARes to the directory server 118, along path 126, where the ARes further includes a challenge indicator (e.g., a network address to be called by the merchant 106, etc.). In this example, the directory server 118 may be configured to then receive the ARes from the ACS 124 and transmit the ARes to the merchant 106 (via the MPI 114 or 3DS server, etc.), via path 128. The interaction generally includes the presentation of a challenge question (e.g., Enter Your Personal Code, etc.), whereupon the consumer 102 provides a response, via path 130. See at least Paragraph [0032])
Claim 16, a system with the same scope as claim 7, is rejected.
With respect to claim 8:
Lakka further teaches wherein the single authentication request message is received by the issuer authentication system from the transaction service provider system, and wherein the single authentication request message is received by the transaction service provider system from the merchant system. (a merchant server plug-in (MPI) 114 associated with the merchant 106 is configured to compile an authentication request (AReq) for the transaction. The MPI 114 is configured to then transmit the AReq, via path 116, to a directory server 118 included in the system 100. The directory server 118 is configured to then provide, for example, the AReq, with the account number, the DSN, the log amount, and the truncated hash of the merchant ID, via path 122, to an access control server (ACS) 124 of the system 100. The ACS 124 is a server operated by the issuer 104, or on behalf of the issuer 104. See at least Paragraph [0024] [0029] [0049]-[0061])
With respect to claim 10:
Lakka further teaches system of claim 9, further comprising an issuer authentication system, the issuer authentication system including the at least one processor. (The ACS 124 is a server operated by the issuer 104, or on behalf of the issuer 104. See at least Paragraph [0024] [0029] [0049]-[0061])
Claim 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lakka et al. (US 20190108515 A1; hereinafter, "Lakka"), and further in view of Dantu et al. (US 20160012398 A1; hereinafter, "Dantu") and Evans et al. (US 20140279474 A1; hereinafter, " Evans") and Kurian et al. (US 20190066099 A1; hereinafter, "Kurian").
With respect to claim 2 and 11:
wherein the single authentication response message comprises a plurality of fields, each field of the plurality of fields comprising an authentication code of the plurality of authentication codes. However, Kurian teaches wherein the single authentication response message comprises a plurality of fields, each field of the plurality of fields comprising an authentication code of the plurality of authentication codes. (see figure 3A-3B). Kurian discloses a method to generating a multiple-line authorization message that each line for contains a transaction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Lakka in view of Dantu and Evans with the feature of authenticating multiple transactions in a single authentication request as disclosed by Durian to generating multiple lines, each line contain a response code for each transaction. One of skill would have been motivated to do so because this combination improves convenience by combining data of multiple transactions into a single organized message.
Claim 11, a system with the same scope as claim 2, is rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHENG XIAO whose telephone number is (571)272-6627.  The examiner can normally be reached on 8:30-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685